Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1-22 is pending.
Claims 6 and 10-22 is withdrawn.
Claims 1-5 and 7-8 is examined herewith.
Applicants response filed 2/5/2021 has been received and entered in the application.
 
Action Summary

Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130653 A1 to VALENT U.S.A. CORPORATIONS, et al. (hereinafter 'Valent') in view of US 2018/0020668 A1 (VALENT U S A. LLC) (hereinafter 'USA'), US 2015/0264923 Al (SYNGENTA PARTICIPATIONS AG) (hereinafter 'Syngenta'), US .

Response to Arguments

	Applicants argue that the cited art does not teach combining metalaxyl and 3-(difluoromethyl)-1-methyl-N- [(3R)-1,1,3-trimethyl-2,3-dihydroinden-4-yl]pyrazole-4-carboxamide in a single stable formulation. While USA teaches a mixture of ethaboxam, 3-(difluoromethyl)-1-methyl-N-[(3R)- 1,1,3-trimethyl-2,3-dihydroinden-4-yl]pyrazole-4-carboxamide and metalaxyl. And nothing in Valent nor USA treaches a skilled artisan that these two actives could be formulated into a single composition. This argument has been fully considered but has not been found persuasive.  Valent discloses an agricultural formulation (seed treatment composition (agricultural formulation); paragraph (00011) comprising metalazyl (composition comprises metalaxyl; paragraph (00011), propylene glycol (propylene glycol; paragraph 00015, water (water; paragraph (00030)), a colorant dispersant (colorant, paragraphs (00017), (00024). USA discloses a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide (composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, ethaboxam and metalazyl (abstract and claim 1). It would have been obvious to a person of ordinary sills in the art to have modified the formulation of Valent in order to have provided a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-

	Applicants argue that USA does not teach to combine these actives in a single formulation, nor how to overcome co-melting issues.  This argument has been fully considered but has not been found persuasive.  Valent discloses an agricultural formulation (seed treatment composition (agricultural formulation); paragraph (00011) comprising metalazyl (composition comprises metalaxyl; paragraph (00011), propylene glycol (propylene glycol; paragraph 00015, water (water; paragraph (00030)), a colorant dispersant (colorant, paragraphs (00017), (00024). USA discloses a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide (composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, ethaboxam and metalazyl (abstract and claim 1). Thus taken the cited art, it would have been obvious to one of ordinary skills in the art to combine ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide for providing an agricultural composition useful in the application of agriculturally active agents to seeds and/or crops as disclosed by Valent with a reasonable expectation of success absence evidence to the contrary.  Furthermore, the instant claims are drawn to a composition not a method of preparing, 
 	Applicants again argue that Syngenta does not teach that methyloxirane would be useful in overcoming the issue of co-melting between low melting point actives nor does Syngenta teach 3-(difluoromethyl)-1- methyl-N-[(3R)-1,1,3-trimethyl-2,3-dihydroinden-4-yl]pyrazole-4-carboxamide and metalaxyl and there’s no motivations to incorporate methyloxiraine.  This argument has been fully considered but has not been found persuasive.  This instant claims are drawn to a composition not a method of preparing.  Syngenta teaches that methyloxirane is well known in the art as non-ionic emulsifier and/or surfactant (paragraph 0220).  And Valent discloses an agricultural formulation (seed treatment composition (agricultural formulation); paragraph (00011) comprising metalazyl (composition comprises metalaxyl; paragraph (00011), propylene glycol (propylene glycol; paragraph 00015, water (water; paragraph (00030)), a colorant dispersant (colorant, paragraphs (00017), (00024). USA discloses a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide (composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, ethaboxam and metalazyl (abstract and claim 1).  Therefore, taken the cited art, it would have been obvious to one of ordinary skill to incomprate methyloxirane in to the composition because it is well known in the art as to incorporate emulsifier and/or surfactants for stability of the composition (paragraph 0029-0030) taught by Syngenta with a reasonable expectation of success.
In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Still further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).


For the ease of the applicants, the previous office action dated 5/3/2020 is reproduced below with modifications to address amended claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130653 A1 to VALENT U.S.A. CORPORATIONS, et al. (hereinafter 'Valent') in view of US 2018/0020668 A1 (VALENT U S A. LLC) (hereinafter 'USA'), US 2015/0264923 Al (SYNGENTA PARTICIPATIONS AG) (hereinafter 'Syngenta'), US 2015/0351384 Al to MEIJI SEIKA PHARMA CO., LTD., et al. (hereinafter 'Seika'), and US 6,156,803 A to Curry, et al. (hereinafter 'Curry') in view of US 2015/0038328 A1 (SUMITOMO CHEMICAL COMPANY, LIMITED) (hereinafter 'Matsuzaki') all are of record.

	Valent discloses an agricultural formulation (seed treatment composition (agricultural formulation); paragraph (00011) comprising metalazyl (composition comprises metalaxyl; paragraph (00011), propylene glycol (propylene glycol; paragraph 00015, water (water; paragraph (00030)), a colorant dispersant at a concentration of 0 – 15% (colorant, paragraphs (00017), (00024 and 0026). Valent discloses wherein metalaxyl is at a concentration from about 1 percent to about 5 percent w/w 

	Valent does not disclose wherein the formulation discloses ethaboxam, 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, methyloxirane polymer and polyvinyl pyrrolidone, and a silicone emulsion, ethaboxam, sodium salt of naphthalene sulfonate condensate, a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and olyvinyl pyrrolidone, silicone emulsion.

	USA discloses a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide (composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, ethaboxam and metalazyl (abstract and claim 1).



 	Seika discloses a composition wherein a sodium salt of naphthalene sulfonate condensate is at a concentration from about 0.1 percent to about 2 percent w/w and a silicone emulsion is at a concentration from about 0.01 percent to about 1 percent w/w (composition comprising a sodium salt of naphthalene sulfonate condensate in an amount of 0.5-10 weight percent and 0.3 wt percent of a silicon emulsion; abstract; paragraphs [0100], [0123]).
	
	Curry discloses a composition comprising a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone (abstract; column 3, lines 6-38, column 13, lines 56-67).  Curry discloses a composition wherein a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone is at a concentration from about 0.01 percent to about 2 percent w/w (composition comprising a mixture of sodium salt vinyl ether-maleic acid half-ester copolymers and polyvinyl pyrrolidone polymers in an amount of 0.1-5 weight percent; abstract; column 3, lines 6-38; column 13, lines 56-67; claim 1).





	It would have been obvious to a person of ordinary sills in the art to have modified the formulation of Valent in order to have provided a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide for providing an agricultural composition useful in the application of agriculturally active agents to seeds and/or crops as disclosed by Valent.

	It would have been obvious to a person of ordinary sills in the art to modify the formulation of Valent to provide a composition comprising methyloxirane polymer as disclosed by Syngenta for providing an agricultural composition useful in the application of agriculturally active agents to seeds and/or crops.  Further, Seika discloses a composition naphthalene fulfonate condensate and a silicon emulsion (abstract and paragraph 0100). 
	 It would have been obvious to a person of ordinary skills in the art to have modified the formulation of Valent, in order to have provided a composition comprising a sodium salt of naphthalene sulfonage condesate as disclosed by Seika to provide an agricultural composition useful in the application of agriculturally active agents to seed and/or crop as disclosed by Valent.
		It would have been obvious to a person of ordinary skills in the art to have modified the formulation as disclosed by Valent in order to have provided a mixture of 
	With regards to the concentrations of the agents, Valent, USA, Syngenta, Curry and Matsuzaki disclose the percentage weight of the active agents.  Therefore it would have been obvious to one of ordinary skills in the art to optimize the weight percentage. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  Furthermore, it is obvious to vary and/or optimize the amount of each compound provided in the composition, according to the guidance provided by Valent, USA, Syngenta, Curry and Matsuzaki, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Claims 1-5 and 7-8 is rejected.
No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627